Exhibit 10.2

MATADOR RESOURCES COMPANY
AMENDED AND RESTATED 2012 LONG-TERM INCENTIVE PLAN
The Matador Resources Company Amended and Restated 2012 Long-Term Incentive Plan
(the “Plan”) was adopted by the Board of Directors of Matador Resources Company,
a Texas corporation (the “Company”), on April 23, 2015 (the “Board Approval
Date”), to be effective as of the date the Plan is approved by the Company’s
shareholders (the “Effective Date”). This Plan amends, restates and replaces the
Matador Resources Company 2012 Long-Term Incentive Plan adopted on by the Board
on January 1, 2012 (and approved by the Company’s shareholders on June 7, 2012)
in its entirety.
ARTICLE 1
PURPOSE
The purpose of the Plan is to attract and retain the services of key Employees,
key Contractors and Outside Directors and to provide such persons with a
proprietary interest in the Company through the granting of Incentive Stock
Options, Nonqualified Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Performance Awards, Dividend Equivalent Rights
and Other Awards, whether granted singly, or in combination, or in tandem, that
will:
(a)    increase the interest of such persons in the Company’s welfare;
(b)    furnish an incentive to such persons to continue their services for the
Company or its Subsidiaries; and
(c)    provide a means through which the Company may attract able persons as
Employees, Contractors and Outside Directors.
With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Exchange Act. To the extent any provision of the Plan or
action by the Committee fails to so comply, such provision or action shall be
deemed null and void ab initio, to the extent permitted by law and deemed
advisable by the Committee.
ARTICLE 2
DEFINITIONS
For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:
2.1    “Applicable Law” means all legal requirements relating to the
administration of equity incentive plans and the issuance and distribution of
shares of Common Stock, if any, under applicable corporate laws, applicable
securities laws, the rules of any exchange or inter-dealer quotation system upon
which the Company’s securities are listed or quoted, and any other applicable
law, rule or restriction.
2.2    “Award” means the grant of any Incentive Stock Option, Nonqualified Stock
Option, Restricted Stock, SAR, Restricted Stock Unit, Performance Award,
Dividend Equivalent Right or Other










--------------------------------------------------------------------------------



Award, whether granted singly or in combination or in tandem (each individually
referred to herein as an “Incentive”).
2.3    “Award Agreement” means a written agreement between a Participant and the
Company which sets out the terms of the grant of an Award.
2.4    “Award Period” means the period set forth in the Award Agreement during
which one or more Incentives granted under an Award may be exercised.
2.5    “Board” means the Board of Directors of the Company.
2.6    “Board Approval Date” is defined above in the introductory paragraph of
the Plan.
2.7    “Change in Control” occurs upon a change in the Company’s ownership, its
effective control or the ownership of a substantial portion of its assets, as
follows:
(a)    Change in Ownership. A change in ownership of the Company occurs on the
date that any “Person” (as defined in Section 2.7(d) below), other than (i) the
Company or any of its Subsidiaries, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, (iii) an underwriter temporarily holding stock pursuant to an
offering of such stock or (iv) a corporation owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of the Company’s stock, acquires ownership of the Company’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Company’s stock. However,
if any Person is considered to own already more than 50% of the total fair
market value or total voting power of the Company’s stock, the acquisition of
additional stock by the same Person is not considered to be a Change of Control.
In addition, if any Person has effective control of the Company through
ownership of 30% or more of the total voting power of the Company’s stock, as
discussed in paragraph (b) below, the acquisition of additional control of the
Company by the same Person is not considered to cause a Change in Control
pursuant to this paragraph (a); or
(b)    Change in Effective Control. Even though the Company may not have
undergone a change in ownership under paragraph (a) above, a change in the
effective control of the Company occurs on either of the following dates:
(i)    the date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person)
ownership of the Company’s stock possessing 30% or more of the total voting
power of the Company’s stock. However, if any Person owns 30% or more of the
total voting power of the Company’s stock, the acquisition of additional control
of the Company by the same Person is not considered to cause a Change in Control
pursuant to this subparagraph (b)(i); or
(ii)    the date during any 12-month period when a majority of members of the
Board is replaced by directors whose appointment or election is not endorsed by
a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or







2

--------------------------------------------------------------------------------



(c)    Change in Ownership of Substantial Portion of Assets. A change in the
ownership of a substantial portion of the Company’s assets occurs on the date
that a Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person) assets of the Company, that
have a total gross fair market value equal to at least 40% of the total gross
fair market value of all of the Company’s assets immediately before such
acquisition or acquisitions. However, there is no Change in Control when there
is such a transfer to (i) a shareholder of the Company (immediately before the
asset transfer) in exchange for or with respect to the Company’s stock; (ii) an
entity, at least 50% of the total value or voting power of the stock of which is
owned, directly or indirectly, by the Company; (iii) a Person that owns directly
or indirectly, at least 50% of the total value or voting power of the Company’s
outstanding stock; or (iv) an entity, at least 50% of the total value or voting
power of the stock of which is owned by a Person that owns, directly or
indirectly, at least 50% of the total value or voting power of the Company’s
outstanding stock.
(d)    Definitions. For purposes of subparagraphs (a), (b) and (c) above:
(i)     “Person” shall have the meaning given in Section 7701(a)(1) of the Code.
Person shall include more than one Person acting as a group as defined by the
Final Treasury Regulations issued under Section 409A of the Code.
(ii)    “Affiliate” shall have the meaning set forth in Rule 12b‑2 promulgated
under Section 12 of the 1934 Act.
(e)    Interpretation. The provisions of this Section 2.7 shall be interpreted
in accordance with the requirements of the Final Treasury Regulations under
Section 409A of the Code, it being the intent of the parties that this Section
2.7 shall be in compliance with the requirements of said Code Section and said
Regulations.
2.8    “Claim” means any claim, liability or obligation of any nature, arising
out of or relating to this Plan or an alleged breach of this Plan, or an Award
Agreement.
2.9    “Code” means the United States Internal Revenue Code of 1986, as amended,
together with the published rulings, regulations and interpretations duly
promulgated thereunder.
2.10    “Committee” is defined below in Section 3.1.
2.11    “Common Stock” means the common stock, par value $0.01 per share, which
the Company is currently authorized to issue or may in the future be authorized
to issue, or any securities into which or for which the common stock of the
Company may be converted or exchanged, as the case may be, pursuant to the terms
of this Plan.
2.12    “Company” means Matador Resources Company, a Texas corporation, and any
successor entity.
2.13    “Contractor” means any person, who is not an Employee, rendering bona
fide services to the Company or a Subsidiary, with compensation, provided that
such services are not rendered in connection with the offer or sale of
securities in a capital raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.







3

--------------------------------------------------------------------------------



2.14    “Corporation” means any entity that (i) is defined as a corporation
under Section 7701 of the Code and (ii) is the Company or is in an unbroken
chain of corporations (other than the Company) beginning with the Company, if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing a majority of the total combined voting power of all
classes of stock in one of the other corporations in the chain. For purposes of
clause (ii) hereof, an entity shall be treated as a “corporation” if it
satisfies the definition of a corporation under Section 7701 of the Code.
2.15    “Date of Grant” means the effective date on which an Award is made to a
Participant as set forth in the applicable Award Agreement.
2.16    “Dividend Equivalent Right” means the right of the holder thereof to
receive credits based on the cash dividends that would have been paid on the
shares of Common Stock specified in the Award if such shares were held by the
Participant to whom the Award is made.
2.17    “Effective Date” is defined above in the introductory paragraph of the
Plan.
2.18    “Employee” means a common law employee (as defined in accordance with
the Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.
2.19    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.
2.20    “Executive Officer” means an officer of the Company or a Subsidiary
subject to Section 16 of the Exchange Act or a “covered employee” as defined in
Section 162(m)(3) of the Code.
2.21    “Exempt Shares” means shares of Common Stock subject to an Award for
which the Committee has accelerated vesting in accordance with Section 7.2. No
more than ten percent (10%) of the shares of Common Stock that may be delivered
pursuant to Awards may be shares designated as “Exempt Shares.”
2.22    “Exercise Date” is defined below in Section 8.3(b).
2.23    “Fair Market Value” means, as of a particular date, (a) if the shares of
Common Stock are listed on any established national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal securities exchange for the Common Stock on
that date, or, if there shall have been no such sale so reported on that date,
on the last preceding date on which such a sale was so reported; (b) if the
shares of Common Stock are not so listed, but are quoted on an automated
quotation system, the closing sales price per share of Common Stock reported on
an automated quotation system on that date, or, if there shall have been no such
sale so reported on that date, on the last preceding date on which such a sale
was so reported; (c) if the Common Stock is not so listed or quoted, the mean
between the closing bid and asked price on that date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by the OTC Bulletin Board operated by
the Financial Industry Regulation Authority, Inc. or the OTC Markets Group Inc.,
formerly known as Pink OTC Markets Inc.; or (d) if none of the above is
applicable, such amount as may be determined by the Committee (acting on the
advice of an Independent Third Party, should the Committee elect in its sole
discretion to utilize an Independent Third Party for this purpose), in good
faith, to be the fair market value per share of Common Stock. The determination
of Fair Market Value shall, where applicable, be in compliance with Section 409A
of the Code.







4

--------------------------------------------------------------------------------



2.24    “Full Value Award” means any Award with a net benefit to the
Participant, without regard to any restrictions such as those described in
Section 6.4(b), equal to the aggregate Fair Market Value of the total shares of
Common Stock subject to the Award. Full Value Awards include Restricted Stock
and Restricted Stock Units, but do not include Stock Options and SARs.
2.25    “Immediate Family Members” is defined below in Section 15.7.
2.26    “Incentive” is defined below in Section 2.2.
2.27    “Incentive Stock Option” means an incentive stock option within the
meaning of Section 422 of the Code, granted pursuant to this Plan.
2.28    “Independent Third Party” means an individual or entity independent of
the Company having experience in providing investment banking or similar
appraisal or valuation services and with expertise generally in the valuation of
securities or other property for purposes of this Plan. The Committee may
utilize one or more Independent Third Parties.
2.29    “Nonqualified Stock Option” means a nonqualified stock option, granted
pursuant to this Plan, which is not an Incentive Stock Option.
2.30    “Option Price” means the price which must be paid by a Participant upon
exercise of a Stock Option to purchase a share of Common Stock.
2.31    “Other Award” means an Award issued pursuant to Section 6.9 hereof.
2.32    “Outside Director” means a director of the Company or Subsidiary who is
not an Employee or a Contractor.
2.33    “Participant” means an Employee, Contractor or Outside Director to whom
an Award is granted under this Plan.
2.34    “Performance Award” means an Award hereunder of cash, shares of Common
Stock, units or rights based upon, payable in, or otherwise related to, Common
Stock pursuant to Section 6.7 hereof.
2.35    “Performance Criteria” is defined below in Section 6.10.
2.36    “Performance Goal” means any of the goals set forth in Section 6.10
hereof.
2.37    “Plan” is defined above in the introductory paragraph of the Plan.
2.38    “Reporting Participant” means a Participant who is subject to the
reporting requirements of Section 16 of the Exchange Act.
2.39    “Restricted Stock” means shares of Common Stock issued or transferred to
a Participant pursuant to Section 6.4 of this Plan which are subject to
restrictions or limitations set forth in this Plan and in the related Award
Agreement.
2.40    “Restricted Stock Units” means units awarded to Participants pursuant to
Section 6.6 hereof, which are convertible into Common Stock at such time as such
units are no longer subject to restrictions as established by the Committee.







5

--------------------------------------------------------------------------------



2.41    “Restriction Period” is defined below in Section 6.4(b)(i).
2.42    “SAR” or “Stock Appreciation Right” means the right to receive an
amount, in cash and/or Common Stock, equal to the excess of the Fair Market
Value of a specified number of shares of Common Stock as of the date the SAR is
exercised (or, as provided in the Award Agreement, converted) over the SAR Price
for such shares.
2.43    “SAR Price” means the exercise price or conversion price of each share
of Common Stock covered by a SAR, determined on the Date of Grant of the SAR.
2.44    “Spread” is defined below in Section 12.4(b).
2.45    “Stock Option” means a Nonqualified Stock Option or an Incentive Stock
Option.
2.46    “Subsidiary” means (i) any Corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last Corporation in the unbroken chain owns stock possessing a majority of
the total combined voting power of all classes of stock in one of the other
Corporations in the chain, (ii) any limited partnership, if the Company or any
corporation described in item (i) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner and (iii)
any partnership or limited liability company, if the partners or members thereof
are composed only of the Company, any corporation listed in item (i) above or
any limited partnership listed in item (ii) above. “Subsidiaries” means more
than one of any such Corporations, limited partnerships, partnerships or limited
liability companies.
2.47    “Tenure Award” means an Award hereunder of cash, shares of Common Stock,
units or rights based upon, payable in, or otherwise related to, Common Stock
that vests over time based upon the Participant’s continued employment with or
service to the Company or its Subsidiaries.
2.48    “Termination of Service” occurs when a Participant who is (i) an
Employee of the Company or any Subsidiary ceases to serve as an Employee of the
Company and its Subsidiaries, for any reason; (ii) an Outside Director of the
Company or a Subsidiary ceases to serve as a director of the Company and its
Subsidiaries for any reason; or (iii) a Contractor of the Company or a
Subsidiary ceases to serve as a Contractor of the Company and its Subsidiaries
for any reason. Except as may be necessary or desirable to comply with
applicable federal or state law, a “Termination of Service” shall not be deemed
to have occurred when a Participant who is an Employee becomes an Outside
Director or Contractor or vice versa. If, however, a Participant who is an
Employee and who has an Incentive Stock Option ceases to be an Employee but does
not suffer a Termination of Service, and if that Participant does not exercise
the Incentive Stock Option within the time required under Section 422 of the
Code upon ceasing to be an Employee, the Incentive Stock Option shall thereafter
become a Nonqualified Stock Option. Notwithstanding the foregoing provisions of
this Section 2.48, in the event an Award issued under the Plan is subject to
Section 409A of the Code, then, in lieu of the foregoing definition and to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “Termination of Service” for purposes of such Award shall be
the definition of “separation from service” provided for under Section 409A of
the Code and the regulations or other guidance issued thereunder.
2.49    “Total and Permanent Disability” means a Participant is qualified for
long-term disability benefits under the Company’s or Subsidiary’s disability
plan or insurance policy; or, if no such plan or policy is then in existence or
if the Participant is not eligible to participate in such plan or policy, that
the Participant, because of a physical or mental condition resulting from bodily
injury, disease or mental disorder, is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good







6

--------------------------------------------------------------------------------



faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee; provided that, with respect to any Incentive
Stock Option, Total and Permanent Disability shall have the meaning given it
under the rules governing Incentive Stock Options under the Code.
Notwithstanding the foregoing provisions of this Section 2.49, in the event an
Award issued under the Plan is subject to Section 409A of the Code, then, in
lieu of the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Total and Permanent
Disability” for purposes of such Award shall be the definition of “disability”
provided for under Section 409A of the Code and the regulations or other
guidance issued thereunder.
ARTICLE 3
ADMINISTRATION
3.1    General Administration; Establishment of Committee. Subject to the terms
of this Article 3, the Plan shall be administered by the Board or such committee
of the Board as is designated by the Board to administer the Plan (the
“Committee”). The Committee shall consist of not fewer than two persons. Any
member of the Committee may be removed at any time, with or without cause, by
resolution of the Board. Any vacancy occurring in the membership of the
Committee may be filled by appointment by the Board. At any time there is no
Committee to administer the Plan, any references in this Plan to the Committee
shall be deemed to refer to the Board.
Membership on the Committee shall be limited to those members of the Board who
are “outside directors” under Section 162(m) of the Code and “non-employee
directors” as defined in Rule 16b-3 promulgated under the 1934 Act. The
Committee shall select one of its members to act as its Chairman. A majority of
the Committee shall constitute a quorum, and the act of a majority of the
members of the Committee present at a meeting at which a quorum is present shall
be the act of the Committee.
3.2    Designation of Participants and Awards.
(a)    The Committee or the Board shall determine and designate from time to
time the eligible persons to whom Awards will be granted and shall set forth in
each related Award Agreement, where applicable, the Award Period, the Date of
Grant and such other terms, provisions, limitations and performance
requirements, as are approved by the Committee, but not inconsistent with the
Plan. The Committee shall determine whether an Award shall include one type of
Incentive or two or more Incentives granted in combination or two or more
Incentives granted in tandem (that is, a joint grant where exercise of one
Incentive results in cancellation of all or a portion of the other Incentive).
Although the members of the Committee shall be eligible to receive Awards, all
decisions with respect to any Award, and the terms and conditions thereof, to be
granted under the Plan to any member of the Committee shall be made solely and
exclusively by the other members of the Committee, or if such member is the only
member of the Committee, by the Board.
(b)    Notwithstanding Section 3.2(a), to the extent permitted by Applicable
Law, the Board may, in its discretion and by a resolution adopted by the Board,
authorize one or more officers of the Company to (i) designate one or more
Employees as eligible persons to whom Awards will be granted under the Plan and
(ii) determine the number of shares of Common Stock that will be subject to such
Awards; provided, however, that the resolution of the Board granting such
authority shall (x) specify the total number of shares of Common Stock that may
be made subject to the Awards, (y) set forth the price or prices (or a formula
by which such price or prices may be determined) to be paid for the purchase of
the Common Stock subject to such Awards and (z) not authorize an officer to
designate himself as a recipient of any Award.







7

--------------------------------------------------------------------------------



3.3    Authority of the Committee. The Committee, in its discretion, shall (i)
interpret the Plan, (ii) prescribe, amend and rescind any rules and regulations
necessary or appropriate for the administration of the Plan, (iii) establish
performance goals for an Award and certify the extent of their achievement and
(iv) make such other determinations or certifications and take such other action
as it deems necessary or advisable in the administration of the Plan. Any
interpretation, determination, or other action made or taken by the Committee
shall be final, binding and conclusive on all interested parties. The
Committee’s discretion set forth herein shall not be limited by any provision of
the Plan, including any provision which by its terms is applicable
notwithstanding any other provision of the Plan to the contrary.
The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan. Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.
With respect to restrictions in the Plan that are based on the requirements of
Rule 16b‑3 promulgated under the 1934 Act, Section 422 of the Code, Section
162(m) of the Code, the rules of any exchange or inter-dealer quotation system
upon which the Company’s securities are listed or quoted or any other Applicable
Law, to the extent that any such restrictions are no longer required by
Applicable Law, the Committee shall have the sole discretion and authority to
grant Awards that are not subject to such mandated restrictions and/or to waive
any such mandated restrictions with respect to outstanding Awards.
ARTICLE 4
ELIGIBILITY
Any Employee (including an Employee who is also a director or an officer),
Contractor or Outside Director whose judgment, initiative and efforts
contributed or may be expected to contribute to the successful performance of
the Company is eligible to participate in the Plan; provided that only Employees
of a Corporation shall be eligible to receive Incentive Stock Options. The
Committee, upon its own action, may grant, but shall not be required to grant,
an Award to any Employee, Contractor or Outside Director. Awards may be granted
by the Committee at any time and from time to time to new Participants, or to
then Participants, or to a greater or lesser number of Participants, and may
include or exclude previous Participants, as the Committee shall determine.
Except as required by this Plan, Awards need not contain similar provisions. The
Committee’s determinations under the Plan (including without limitation
determinations of which Employees, Contractors or Outside Directors, if any, are
to receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the agreements evidencing same) need not be
uniform and may be made by it selectively among Participants who receive, or are
eligible to receive, Awards under the Plan.
ARTICLE 5
SHARES SUBJECT TO PLAN
5.1    Number Available for Awards. Subject to adjustment as provided in
Articles 11 and 12, the maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted under the Plan is 8,700,000 shares, of
which 100% may be delivered pursuant to Incentive Stock Options. Subject to
adjustment pursuant to Articles 11 and 12, the maximum number of shares of
Common Stock with respect to which Stock Options or SARs may be granted to an
Executive Officer during any calendar year is 500,000 shares of Common Stock.
Shares to be issued may be made available from authorized but unissued Common
Stock, Common Stock held by the Company in its treasury or Common Stock
purchased by the Company on the open market or otherwise. During the term of
this Plan, the Company will at all times reserve and







8

--------------------------------------------------------------------------------



keep available the number of shares of Common Stock that shall be sufficient to
satisfy the requirements of this Plan.
5.2    Restoration and Retention of Shares (“Share Counting”). If any shares of
Common Stock subject to an Award shall not be issued or transferred to a
Participant and shall cease to be issuable or transferable to a Participant
because of the forfeiture, termination, expiration or cancellation, in whole or
in part, of such Award or for any other reason, the shares not so issued or
transferred, or the shares so reacquired by the Company, as the case may be,
shall no longer be charged against the limitation provided for in Section 5.1
and may be used thereafter for additional Awards under the Plan. The following
additional parameters shall apply:
(a)    To the extent an Award under the Plan is settled or paid in cash, shares
subject to such Award will not be considered to have been issued and will not be
applied against the maximum number of shares of Common Stock provided for in
Section 5.1.
(b)    If an Award may be settled in shares of Common Stock or cash, such shares
shall be deemed issued only when and to the extent that settlement or payment is
actually made in shares of Common Stock. To the extent an Award is settled or
paid in cash, and not shares of Common Stock, any shares previously reserved for
issuance or transfer pursuant to such Award will again be deemed available for
issuance or transfer under the Plan, and the maximum number of shares of Common
Stock that may be issued or transferred under the Plan shall be reduced only by
the number of shares actually issued and transferred to the Participant.
(c)    Notwithstanding the foregoing, (i) shares withheld or tendered to pay
withholding taxes or the exercise price of an Award shall not again be available
for the grant of Awards under the Plan and (ii) the full number of shares
subject to a Stock Option or SAR granted that are settled by the issuance of
shares shall be counted against the shares authorized for issuance under this
Plan, regardless of the number of shares actually issued upon the settlement of
such Stock Option or SAR.
(d)    Any shares repurchased by the Company on the open market using the
proceeds from the exercise of an Award shall not increase the number of shares
available for the future grant of Awards.
ARTICLE 6
GRANT OF AWARDS
6.1    In General.
(a)    The grant of an Award shall be authorized by the Committee and shall be
evidenced by an Award Agreement setting forth the Incentive or Incentives being
granted, the total number of shares of Common Stock subject to the Incentive(s),
the Option Price (if applicable), the Award Period, the Date of Grant and such
other terms, provisions, limitations and performance objectives, as are approved
by the Committee, but (i) not inconsistent with the Plan, (ii) to the extent an
Award issued under the Plan is subject to Section 409A of the Code, in
compliance with the applicable requirements of Section 409A of the Code and the
regulations or other guidance issued thereunder and (iii) to the extent the
Committee determines that an Award shall comply with the requirements of Section
162(m) of the Code, in compliance with the applicable requirements of Section
162(m) of the Code and the regulations and other guidance issued thereunder. The
Company shall execute an Award Agreement with a Participant after the Committee
approves the issuance of an Award. Any Award granted pursuant to this Plan must
be granted within ten (10) years of the Board Approval







9

--------------------------------------------------------------------------------



Date. The Plan shall be submitted to the Company’s shareholders for approval at
the first shareholder meeting after the Board Approval Date and no Awards may be
granted under the Plan prior to the Effective Date. The grant of an Award to a
Participant shall not be deemed either to entitle the Participant to, or to
disqualify the Participant from, receipt of any other Award under the Plan.
(b)    If the Committee establishes a purchase price for an Award, the
Participant must accept such Award within a period of thirty (30) days (or such
shorter period as the Committee may specify) after the Date of Grant by
executing the applicable Award Agreement and paying such purchase price.
(c)    Any Award under this Plan that is settled in whole or in part in cash on
a deferred basis may provide for interest equivalents to be credited with
respect to such cash payment. Interest equivalents may be compounded and shall
be paid upon such terms and conditions as may be specified by the grant.
6.2    Option Price. The Option Price for any share of Common Stock which may be
purchased under a Nonqualified Stock Option for any share of Common Stock must
be equal to or greater than the Fair Market Value of the share on the Date of
Grant. The Option Price for any share of Common Stock which may be purchased
under an Incentive Stock Option must be at least equal to the Fair Market Value
of the share on the Date of Grant; if an Incentive Stock Option is granted to an
Employee who owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than ten percent (10%) of the combined voting
power of all classes of stock of the Company (or any parent or Subsidiary), the
Option Price shall be at least one hundred ten percent (110%) of the Fair Market
Value of the Common Stock on the Date of Grant.
6.3    Maximum ISO Grants. The Committee may not grant Incentive Stock Options
under the Plan to any Employee which would permit the aggregate Fair Market
Value (determined on the Date of Grant) of the Common Stock with respect to
which Incentive Stock Options (under this and any other plan of the Company and
its Subsidiaries) are exercisable for the first time by such Employee during any
calendar year to exceed $100,000. To the extent any Stock Option granted under
this Plan which is designated as an Incentive Stock Option exceeds this limit or
otherwise fails to qualify as an Incentive Stock Option, such Stock Option (or
any such portion thereof) shall be a Nonqualified Stock Option. In such case,
the Committee shall designate which stock will be treated as Incentive Stock
Option stock by causing the issuance of a separate stock certificate and
identifying such stock as Incentive Stock Option stock on the Company’s stock
transfer records.
6.4    Restricted Stock. If Restricted Stock is granted to or received by a
Participant under an Award (including a Stock Option), the Committee shall set
forth in the related Award Agreement: (i) the number of shares of Common Stock
awarded, (ii) the price, if any, to be paid by the Participant for such
Restricted Stock and the method of payment of the price, (iii) the time or times
within which such Award may be subject to forfeiture, (iv) specified Performance
Goals of the Company, a Subsidiary, any division thereof or any group of
Employees of the Company, or other criteria, which the Committee determines must
be met in order to remove any restrictions (including vesting) on such Award and
(v) all other terms, limitations, restrictions and conditions of the Restricted
Stock, which shall be consistent with this Plan, to the extent applicable and in
the event the Committee determines that an Award shall comply with the
requirements of Section 162(m) of the Code, in compliance with the requirements
of Section 162(m) of the Code and the regulations and other guidance issued
thereunder and, to the extent Restricted Stock granted under the Plan is subject
to Section 409A of the Code, in compliance with the applicable requirements of







10

--------------------------------------------------------------------------------



Section 409A of the Code and the regulations or other guidance issued
thereunder. The provisions of Restricted Stock need not be the same with respect
to each Participant.
(a)    Legend on Shares. The Company shall electronically register the
Restricted Stock awarded to a Participant in the name of such Participant, which
shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock, substantially as provided in
Section 15.9 of the Plan. No stock certificate or certificates shall be issued
with respect to such shares of Common Stock, unless, following the expiration of
the Restriction Period (as defined in Section 6.4(b)(i)) without forfeiture in
respect of such shares of Common Stock, the Participant requests delivery of the
certificate or certificates by submitting a written request to the Committee (or
such party designated by the Company) requesting delivery of the certificates.
The Company shall deliver the certificates requested by the Participant to the
Participant as soon as administratively practicable following the Company’s
receipt of such request.
(b)    Restrictions and Conditions. Shares of Restricted Stock shall be subject
to the following restrictions and conditions:
(i)    Subject to the other provisions of this Plan and the terms of the
particular Award Agreements, during such period as may be determined by the
Committee commencing on the Date of Grant or the date of exercise of an Award
(the “Restriction Period”), the Participant shall not be permitted to sell,
transfer, pledge or assign shares of Restricted Stock. Except for these
limitations and the limitations set forth in Section 7.2 below, the Committee
may in its sole discretion, remove any or all of the restrictions on such
Restricted Stock whenever it may determine that, by reason of changes in
Applicable Laws or other changes in circumstances arising after the date of the
Award, such action is appropriate.
(ii)    Except as provided in sub-paragraph (i) above or in the applicable Award
Agreement, the Participant shall have, with respect to the Participant’s
Restricted Stock, all of the rights of a shareholder of the Company, including
the right to vote the shares, and the right to receive any dividends thereon;
provided, however, that the Participant shall not have the right to receive
dividends on any Restricted Stock Award based on Performance Goals until the
restriction lapses. Certificates for shares of Common Stock free of restriction
under this Plan shall be delivered to the Participant promptly after, and only
after, the Restriction Period shall expire without forfeiture in respect of such
shares of Common Stock or after any other restrictions imposed on such shares of
Common Stock by the applicable Award Agreement or other agreement have expired.
Certificates for the shares of Common Stock forfeited under the provisions of
the Plan and the applicable Award Agreement shall be promptly returned to the
Company by the forfeiting Participant. Each Award Agreement shall require that
each Participant, in connection with the issuance of a certificate for
Restricted Stock, shall endorse such certificate in blank or execute a stock
power in form satisfactory to the Company in blank and deliver such certificate
and executed stock power to the Company.
(iii)    The Restriction Period of Restricted Stock shall commence on the Date
of Grant or the date of exercise of an Award, as specified in the Award
Agreement, and, subject to Article 12 of the Plan, unless otherwise established
by the Committee in the Award Agreement setting forth the terms of the
Restricted Stock, shall expire upon satisfaction of the conditions set forth in
the Award Agreement; such conditions may provide for vesting







11

--------------------------------------------------------------------------------



based on such Performance Goals as may be determined by the Committee in its
sole discretion.
(iv)    Except as otherwise provided in the particular Award Agreement, upon
Termination of Service for any reason during the Restriction Period, the
nonvested shares of Restricted Stock shall be forfeited by the Participant. In
the event a Participant has paid any consideration to the Company for such
forfeited Restricted Stock, the Committee shall specify in the Award Agreement
that either (i) the Company shall be obligated to, or (ii) the Company may, in
its sole discretion, elect to, pay to the Participant, as soon as practicable
after the event causing forfeiture, in cash, an amount equal to the lesser of
the total consideration paid by the Participant for such forfeited shares or the
Fair Market Value of such forfeited shares as of the date of Termination of
Service, as the Committee, in its sole discretion shall select. Upon any
forfeiture, all rights of a Participant with respect to the forfeited shares of
the Restricted Stock shall cease and terminate, without any further obligation
on the part of the Company.
6.5    SARs. The Committee may grant SARs to any Participant, either as a
separate Award or in connection with a Stock Option. SARs shall be subject to
such terms and conditions as the Committee shall impose, provided that such
terms and conditions are (i) not inconsistent with the Plan, (ii) to the extent
a SAR issued under the Plan is subject to Section 409A of the Code, in
compliance with the applicable requirements of Section 409A of the Code and the
regulations or other guidance issued thereunder and (iii) to the extent the
Committee determines that a SAR shall comply with the requirements of Section
162(m) of the Code, in compliance with the applicable requirements of Section
162(m) of the Code and the regulations and other guidance issued thereunder. The
grant of the SAR may provide that the holder may be paid for the value of the
SAR either in cash or in shares of Common Stock, or a combination thereof. In
the event of the exercise of a SAR payable in shares of Common Stock, the holder
of the SAR shall receive that number of whole shares of Common Stock having an
aggregate Fair Market Value on the date of exercise equal to the value obtained
by multiplying (i) the difference between the Fair Market Value of a share of
Common Stock on the date of exercise over the SAR Price as set forth in such SAR
(or other value specified in the agreement granting the SAR), by (ii) the number
of shares of Common Stock as to which the SAR is exercised, with a cash
settlement to be made for any fractional shares of Common Stock. The SAR Price
for any share of Common Stock subject to a SAR may be equal to or greater than
the Fair Market Value of the share on the Date of Grant. The Committee, in its
sole discretion, may place a ceiling on the amount payable upon exercise of a
SAR, but any such limitation shall be specified at the time that the SAR is
granted.
6.6    Restricted Stock Units. Restricted Stock Units may be awarded or sold to
any Participant under such terms and conditions as shall be established by the
Committee, provided, however, that such terms and conditions are (i) not
inconsistent with the Plan, (ii) to the extent a Restricted Stock Unit issued
under the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder and (iii) to the extent the Committee determines that
a Restricted Stock Unit award shall comply with the requirements of Section
162(m) of the Code, in compliance with the applicable requirements of Section
162(m) of the Code and the regulations and other guidance issued thereunder. The
grant of a Restricted Stock Unit may provide that the holder may be paid for the
value of the Restricted Stock Unit either in cash or in shares of Common Stock,
or a combination thereof. Restricted Stock Units shall be subject to such
restrictions as the Committee determines, including, without limitation, (a) a
prohibition against sale, assignment, transfer, pledge, hypothecation or other
encumbrance for a specified period; or (b) a requirement that the holder forfeit
(or in the case of shares of Common Stock or units sold to the Participant,
resell to the Company at cost) such shares or units in the event of Termination
of Service during the period of restriction.







12

--------------------------------------------------------------------------------



6.7    Performance Awards.
(a)    The Committee may grant Performance Awards to one or more Participants.
The terms and conditions of Performance Awards shall be specified at the time of
the grant and may include provisions establishing the performance period, the
Performance Goals to be achieved during a performance period and the maximum or
minimum settlement values, provided that such terms and conditions are (i) not
inconsistent with the Plan and (ii) to the extent a Performance Award issued
under the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder. If the Performance Award is to be in shares of
Common Stock, the Performance Awards may provide for the issuance of the shares
of Common Stock at the time of the grant of the Performance Award or at the time
of the certification by the Committee that the Performance Goals for the
performance period have been met; provided, however, if shares of Common Stock
are issued at the time of the grant of the Performance Award and if, at the end
of the performance period, the Performance Goals are not certified by the
Committee to have been fully satisfied, then, notwithstanding any other
provisions of this Plan to the contrary, the Common Stock shall be forfeited in
accordance with the terms of the grant to the extent the Committee determines
that the Performance Goals were not met. The forfeiture of shares of Common
Stock issued at the time of the grant of the Performance Award due to failure to
achieve the established Performance Goals shall be separate from and in addition
to any other restrictions provided for in this Plan that may be applicable to
such shares of Common Stock. Each Performance Award granted to one or more
Participants shall have its own terms and conditions.
To the extent the Committee determines that a Performance Award shall comply
with the requirements of Section 162(m) of the Code and the regulations and
other guidance issued thereunder, and if it is determined to be necessary in
order to satisfy Section 162(m) of the Code, at the time of the grant of a
Performance Award (other than a Stock Option) and to the extent permitted under
Section 162(m) of the Code and the regulations issued thereunder, the Committee
shall provide for the manner in which the Performance Goals shall be reduced to
take into account the negative effect on the achievement of specified levels of
the Performance Goals which may result from enumerated corporate transactions,
extraordinary events, accounting changes and other similar occurrences which
were unanticipated at the time the Performance Goal was initially established.
In no event, however, may the Committee increase the amount earned under such a
Performance Award, unless the reduction in the Performance Goals would reduce or
eliminate the amount to be earned under the Performance Award and the Committee
determines not to make such reduction or elimination.
With respect to a Performance Award that is not intended to satisfy the
requirements of Section 162(m) of the Code, if the Committee determines, in its
sole discretion, that the established performance measures or objectives are no
longer suitable because of a change in the Company’s business, operations,
corporate structure or for other reasons that the Committee deemed satisfactory,
the Committee may modify the performance measures or objectives and/or the
performance period.
(b)    Performance Awards may be valued by reference to the Fair Market Value of
a share of Common Stock or according to any formula or method deemed appropriate
by the Committee, in its sole discretion, including, but not limited to,
achievement of Performance Goals or other specific financial, production, sales
or cost performance objectives that the Committee believes to be relevant to the
Company’s business and/or remaining in the employ of the Company or a Subsidiary
for a specified period of time. Performance Awards may be paid in cash, shares
of Common Stock,







13

--------------------------------------------------------------------------------



or other consideration, or any combination thereof. If payable in shares of
Common Stock, the consideration for the issuance of such shares may be the
achievement of the performance objective established at the time of the grant of
the Performance Award. Performance Awards may be payable in a single payment or
in installments and may be payable at a specified date or dates or upon
attaining the performance objective. The extent to which any applicable
performance objective has been achieved shall be conclusively determined by the
Committee.
(c)    Notwithstanding the foregoing, in order to comply with the requirements
of Section 162(m) of the Code, if applicable, no Participant may receive in any
calendar year Performance Awards intended to comply with the requirements of
Section 162(m) of the Code which have an aggregate value of more than
$10,000,000, and if such Performance Awards involve the issuance of shares of
Common Stock, said aggregate value shall be based on the Fair Market Value of
such shares on the time of the grant of the Performance Award. In no event,
however, shall any Performance Awards not intended to comply with the
requirements of Section 162(m) of the Code be issued contingent upon the failure
to attain the Performance Goals applicable to any Performance Awards granted
hereunder that the Committee intends to comply with the requirements of Section
162(m) of the Code.
6.8    Dividend Equivalent Rights. The Committee may grant a Dividend Equivalent
Right to any Participant, either as a component of another Award or as a
separate Award. The terms and conditions of the Dividend Equivalent Right shall
be specified by the grant. Dividend equivalents credited to the holder of a
Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Common Stock (which may thereafter accrue
additional dividend equivalents). Any such reinvestment shall be at the Fair
Market Value at the time thereof. Dividend Equivalent Rights may be settled in
cash or shares of Common Stock, or a combination thereof, in a single payment or
in installments. A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award, and that such Dividend Equivalent Right granted as a component of another
Award may also contain terms and conditions different from such other Award.
6.9    Other Awards. The Committee may grant to any Participant other forms of
Awards, based upon, payable in, or otherwise related to, in whole or in part,
shares of Common Stock, if the Committee determines that such other form of
Award is consistent with the purpose and restrictions of this Plan. The terms
and conditions of such other form of Award shall be specified by the grant. Such
Other Awards may be granted for no cash consideration, for such minimum
consideration as may be required by Applicable Law, or for such other
consideration as may be specified by the grant.
6.10    Performance Goals. Awards of Restricted Stock, Restricted Stock Units,
Performance Awards and Other Awards (whether relating to cash or shares of
Common Stock) under the Plan may be made subject to the attainment of
Performance Goals relating to one or more business criteria, which, where
applicable, shall be within the meaning of Section 162(m) of the Code and
consist of one or more or any combination of the following criteria: earnings
(either in the aggregate or on a per-share basis); net income; operating income;
operating profit; cash flow; shareholder returns, including returns on assets,
investment, invested capital and equity (and including income applicable to
common shareholders or other class of shareholders); return measures (including
return on assets, equity, or invested capital); total shareholder return (change
in share price plus reinvestment of dividends into shares when declared, if any,
from period to period); earnings before or after either, or any combination of,
interest, taxes, depletion, depreciation, amortization or other non-cash items
(EBITDA); adjusted EBITDA (as defined by the Committee); gross revenues;
reduction in expense levels in each case, where applicable, determined either on
a Company-wide







14

--------------------------------------------------------------------------------



basis or in respect to any one or more Subsidiaries or business units thereof;
economic value or economic value added™; market share or market share added;
annual net income to Common Stock; earnings per share or growth in earnings per
share; annual cash flow provided by operations; changes in annual revenues;
strategic and operational business criteria, consisting of one or more
objectives based on specified revenue, market penetration, geographic business
expansion goals, objectively identified project milestones, production volume
levels, cost targets, lease operating expenses, G&A expenses, finding and
development costs, reserves or reserves added, reserve replacement ratio and
goals relating to acquisitions or divestures; or goals relating to specific
environmental compliance measures and safety and accident rates (“Performance
Criteria”).
For the Performance Criteria listed above, the Committee may designate whether a
particular Performance Criteria is to be measured on a pre-tax basis or post-tax
basis. In addition, certain Performance Criteria may be stated in reference to a
production volume of measurement such as in per cubic feet equivalents or
barrels of oil equivalents (e.g., per Mcfe, MMcfe, Bcfe, BOE, MBOE or MMBOE),
including such production volume on a daily basis. Any Performance Criteria may
be used to measure the performance of the Company as a whole or any business
unit of the Company and may be measured relative to a peer group or index. Any
Performance Criteria may include or exclude (i) extraordinary, unusual and/or
non-recurring items of gain or loss, (ii) gains or losses on the disposition of
a business, (iii) changes in tax or accounting regulations or laws, (iv) the
effect of a merger or acquisition, as identified in the Company’s quarterly and
annual earnings releases or (v) other similar occurrences. In all other
respects, Performance Criteria shall be calculated in accordance with the
Company’s financial statements, under generally accepted accounting principles
or under a methodology established by the Committee prior to the issuance of an
Award which is consistently applied and identified in the audited financial
statements, including footnotes, or the Compensation Discussion and Analysis
section of the Company’s annual report. However, to the extent Section 162(m) of
the Code is applicable, the Committee may not in any event increase the amount
of compensation payable to an individual upon the attainment of a Performance
Goal.
6.11    Tandem Awards. The Committee may grant two or more Incentives in one
Award in the form of a “tandem Award,” so that the right of the Participant to
exercise one Incentive shall be canceled if, and to the extent, the other
Incentive is exercised. For example, if a Stock Option and a SAR are issued in a
tandem Award, and the Participant exercises the SAR with respect to one hundred
(100) shares of Common Stock, the right of the Participant to exercise the
related Stock Option shall be canceled to the extent of one hundred (100) shares
of Common Stock.
6.12    No Repricing of Stock Options or SARs. The Committee may not “reprice”
any Stock Option or SAR. For purposes of this Section 6.12, “reprice” means any
of the following or any other action that has the same effect: (i) amending a
Stock Option or SAR to reduce its exercise price or base price, (ii) canceling a
Stock Option or SAR at a time when its exercise price or base price exceeds the
Fair Market Value of a share of Common Stock in exchange for cash or a Stock
Option, SAR, award of Restricted Stock or other equity award or (iii) taking any
other action that is treated as a repricing under generally accepted accounting
principles, provided that nothing in this Section 6.12 shall prevent the
Committee from making adjustments pursuant to Article 11, from exchanging or
cancelling Incentives pursuant to Article 12 or substituting Incentives in
accordance with Article 14.
6.13    Recoupment for Restatements. Notwithstanding any other language in this
Plan to the contrary, the Company may recoup all or any portion of any shares or
cash paid to a Participant in connection with an Award, in the event of a
restatement of the Company’s financial statements as set forth in the Company’s
clawback policy, if any, approved by the Company’s Board from time to time.







15

--------------------------------------------------------------------------------



ARTICLE 7
AWARD PERIOD; VESTING
7.1    Award Period. Subject to the other provisions of this Plan, the Committee
may, in its discretion, provide that an Incentive may not be exercised in whole
or in part for any period or periods of time or beyond any date specified in the
Award Agreement. Except as provided in the Award Agreement, an Incentive may be
exercised in whole or in part at any time during its term. The Award Period for
an Incentive shall be reduced or terminated upon Termination of Service. No
Incentive granted under the Plan may be exercised at any time after the end of
its Award Period. No portion of any Incentive may be exercised after the
expiration of ten (10) years from its Date of Grant. However, if an Employee
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than ten percent (10%) of the combined voting power of all
classes of stock of the Company (or any parent or Subsidiary) and an Incentive
Stock Option is granted to such Employee, the term of such Incentive Stock
Option (to the extent required by the Code at the time of grant) shall be no
more than five (5) years from the Date of Grant.
7.2    Vesting. The Committee, in its sole discretion, shall establish the
vesting terms applicable to an Incentive, including whether all or any portion
will not be vested until a date or dates subsequent to its Date of Grant, or
until the occurrence of one or more specified events, provided that any such
vesting terms shall not be inconsistent with the terms of the Plan, including,
without limitation, this Section 7.2. If the Committee imposes conditions upon
vesting, then subsequent to the Date of Grant, the Committee may, in its sole
discretion, accelerate the date on which all or a portion of the Incentive may
be vested, provided that any such acceleration must comply with the terms of the
Plan, including, without, limitation, this Section 7.2. Except as otherwise
provided herein, the Committee must grant all Full Value Awards in accordance
with the following provisions: (i) all Full Value Awards that are Performance
Awards must vest no earlier than one (1) year after the Date of Grant; (ii) all
Full Value Awards granted by the Committee that constitute Tenure Awards must
vest no earlier than on a pro rata basis over the three (3) year period
commencing on the Date of Grant and (iii) the Committee may not accelerate the
date on which all or any portion of a Full Value Award may be vested or waive
the Restriction Period on a Full Value Award except (A) upon the Participant’s
death or Total and Permanent Disability; (B) upon a Change in Control or (C)
upon a Termination of Service on or following a Change in Control.
Notwithstanding the foregoing, the Committee may, in its sole discretion, grant
Awards with more favorable vesting provisions than set forth in this Section
7.2, provided that the shares of Common Stock subject to such Awards shall be
Exempt Shares.
ARTICLE 8
EXERCISE OR CONVERSION OF INCENTIVE
8.1    In General. A vested Incentive may be exercised or converted, during its
Award Period, subject to limitations and restrictions set forth in the Award
Agreement.
8.2    Securities Law and Exchange Restrictions. In no event may an Incentive be
exercised or shares of Common Stock be issued pursuant to an Award if a
necessary listing or quotation of the shares of Common Stock on a stock exchange
or inter-dealer quotation system or any registration under state or federal
securities laws required under the circumstances has not been accomplished.
8.3    Exercise of Stock Option.
(a)    In General. If a Stock Option is exercisable prior to the time it is
vested, the Common Stock obtained on the exercise of the Stock Option shall be
Restricted Stock which is subject to the applicable provisions of the Plan and
the Award Agreement. If the Committee imposes conditions upon exercise, then
subsequent to the Date of Grant, the Committee may, in its sole







16

--------------------------------------------------------------------------------



discretion, accelerate the date on which all or any portion of the Stock Option
may be exercised. No Stock Option may be exercised for a fractional share of
Common Stock. The granting of a Stock Option shall impose no obligation upon the
Participant to exercise that Stock Option.
(b)    Notice and Payment. Subject to such administrative regulations as the
Committee may from time to time adopt, a Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised and
the date of exercise thereof (the “Exercise Date”) which shall be at least three
(3) days after giving such notice unless an earlier time shall have been
mutually agreed upon. On the Exercise Date, the Participant shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable as provided in the Award Agreement, which may provide
for payment in any one or more of the following ways: (a) cash or check, bank
draft or money order payable to the order of the Company, (b) Common Stock
(including Restricted Stock) owned by the Participant on the Exercise Date,
valued at its Fair Market Value on the Exercise Date, and which the Participant
has not acquired from the Company within six (6) months prior to the Exercise
Date, (c) by delivery (including by FAX) to the Company or its designated agent
of an executed irrevocable option exercise form together with irrevocable
instructions from the Participant to a broker or dealer, reasonably acceptable
to the Company, to sell certain of the shares of Common Stock purchased upon
exercise of the Stock Option or to pledge such shares as collateral for a loan
and promptly deliver to the Company the amount of sale or loan proceeds
necessary to pay such purchase price and/or (d) in any other form of valid
consideration that is acceptable to the Committee in its sole discretion. In the
event that shares of Restricted Stock are tendered as consideration for the
exercise of a Stock Option, a number of shares of Common Stock issued upon the
exercise of the Stock Option equal to the number of shares of Restricted Stock
used as consideration therefor shall be subject to the same restrictions and
provisions as the Restricted Stock so tendered.
Except as otherwise provided in Section 6.4 hereof (with respect to shares of
Restricted Stock) or in the applicable Award Agreement, upon payment of all
amounts due from the Participant, the Company shall cause the Common Stock then
being purchased to be registered in the Participant’s name (or the person
exercising the Participant’s Stock Option in the event of his or her death), but
shall not issue certificates for the Common Stock unless the Participant or such
other person requests delivery of the certificates for the Common Stock, in
writing in accordance with the procedures established by the Committee. The
Company shall deliver certificates to the Participant (or the person exercising
the Participant’s Stock Option in the event of his or her death) as soon as
administratively practicable following the Company’s receipt of a written
request from the Participant or such other person for delivery of the
certificates. Notwithstanding the forgoing, if the Participant has exercised an
Incentive Stock Option, the Company may at its option retain physical possession
of the certificate evidencing the shares acquired upon exercise until the
expiration of the holding periods described in Section 422(a)(1) of the Code.
Any obligation of the Company to deliver shares of Common Stock shall, however,
be subject to the condition that, if at any time the Committee shall determine
in its discretion that the listing, registration or qualification of the Stock
Option or the Common Stock upon any securities exchange or inter-dealer
quotation system or under any state or federal law, or the consent or approval
of any governmental regulatory body, is necessary as a condition of, or in
connection with, the Stock Option or the issuance or purchase of shares of
Common Stock thereunder, the Stock Option may not be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not reasonably acceptable
to the Committee.







17

--------------------------------------------------------------------------------



(c)    Failure to Pay. Except as may otherwise be provided in an Award
Agreement, if the Participant fails to pay for any of the Common Stock specified
in such notice or fails to accept delivery thereof, that portion of the
Participant’s Stock Option and right to purchase such Common Stock may be
forfeited by the Participant.
8.4    SARs. Subject to the conditions of this Section 8.4 and such
administrative regulations as the Committee may from time to time adopt, a SAR
may be exercised by the delivery (including by FAX) of written notice to the
Committee setting forth the number of shares of Common Stock with respect to
which the SAR is to be exercised and the date of exercise thereof (the “Exercise
Date”) which shall be at least three (3) days after giving such notice unless an
earlier time shall have been mutually agreed upon. Subject to the terms of the
Award Agreement and only if permissible under Section 409A of the Code and the
regulations or other guidance issued thereunder (or, if not so permissible, at
such time as permitted by Section 409A of the Code and the regulations or other
guidance issued thereunder), the Participant shall receive from the Company in
exchange therefor in the discretion of the Committee, and subject to the terms
of the Award Agreement:
(a)    cash in an amount equal to the excess (if any) of the Fair Market Value
(as of the Exercise Date, or if provided in the Award Agreement, conversion, of
the SAR) per share of Common Stock over the SAR Price per share specified in
such SAR, multiplied by the total number of shares of Common Stock of the SAR
being surrendered;
(b)    that number of shares of Common Stock having an aggregate Fair Market
Value (as of the Exercise Date, or if provided in the Award Agreement,
conversion, of the SAR) equal to the amount of cash otherwise payable to the
Participant, with a cash settlement to be made for any fractional share
interests; or
(c)    the Company may settle such obligation in part with shares of Common
Stock and in part with cash.
The distribution of any cash or Common Stock pursuant to the foregoing sentence
shall be made at such time as set forth in the Award Agreement.
8.5    Disqualifying Disposition of Incentive Stock Option. If shares of Common
Stock acquired upon exercise of an Incentive Stock Option are disposed of by a
Participant prior to the expiration of either two (2) years from the Date of
Grant of such Stock Option or one (1) year from the transfer of shares of Common
Stock to the Participant pursuant to the exercise of such Stock Option, or in
any other disqualifying disposition within the meaning of Section 422 of the
Code, such Participant shall notify the Company in writing of the date and terms
of such disposition. A disqualifying disposition by a Participant shall not
affect the status of any other Stock Option granted under the Plan as an
Incentive Stock Option within the meaning of Section 422 of the Code.
ARTICLE 9
AMENDMENT OR DISCONTINUANCE
Subject to the limitations set forth in this Article 9, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment for which shareholder approval is required either (i)
by any securities exchange or inter-dealer quotation system on which the Common
Stock is listed or traded or (ii) in order for the Plan and Incentives awarded
under the Plan to continue to comply with Sections 162(m), 421 and 422 of the
Code, including any successors to such Sections, or other Applicable Law, shall
be







18

--------------------------------------------------------------------------------



effective unless such amendment shall be approved by the requisite vote of the
shareholders of the Company entitled to vote thereon. Any such amendment shall,
to the extent deemed necessary or advisable by the Committee, be applicable to
any outstanding Incentives theretofore granted under the Plan, notwithstanding
any contrary provisions contained in any Award Agreement. In the event of any
such amendment to the Plan, the holder of any Incentive outstanding under the
Plan shall, upon request of the Committee and as a condition to the
exercisability thereof, execute a conforming amendment in the form prescribed by
the Committee to any Award Agreement relating thereto. Notwithstanding anything
contained in this Plan to the contrary, unless required by law, no action
contemplated or permitted by this Article 9 shall adversely affect any rights of
Participants or obligations of the Company to Participants with respect to any
Incentive theretofore granted under the Plan without the consent of the affected
Participant.
ARTICLE 10
TERM
The Plan shall be effective from the Effective Date. Unless sooner terminated by
action of the Board, the Plan will terminate on the tenth anniversary of the
Effective Date, but Incentives granted before that date will continue to be
effective in accordance with their terms and conditions.
ARTICLE 11
CAPITAL ADJUSTMENTS
In the event that any dividend or other distribution (whether in the form of
cash, Common Stock, other securities or other property), recapitalization, stock
split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of an Award, then the Committee shall adjust any or all
of the following so that the fair value of the Award immediately after the
transaction or event is equal to the fair value of the Award immediately prior
to the transaction or event: (i) the number of shares and type of Common Stock
(or the securities or property) which thereafter may be made the subject of
Awards, (ii) the number of shares and type of Common Stock (or other securities
or property) subject to outstanding Awards, (iii) the number of shares and type
of Common Stock (or other securities or property) specified as the annual
per-Participant limitation under Section 5.1 of the Plan, (iv) the Option Price
of each outstanding Award, (v) the amount, if any, the Company pays for
forfeited shares of Common Stock in accordance with Section 6.4 and (vi) the
number of or SAR Price of shares of Common Stock then subject to outstanding
SARs previously granted and unexercised under the Plan, to the end that the same
proportion of the Company’s issued and outstanding shares of Common Stock in
each instance shall remain subject to exercise at the same aggregate SAR Price;
provided however, that the number of shares of Common Stock (or other securities
or property) subject to any Award shall always be a whole number.
Notwithstanding the foregoing, no such adjustment shall be made or authorized to
the extent that such adjustment would cause the Plan or any Stock Option to
violate Section 422 of the Code or Section 409A of the Code. Such adjustments
shall be made in accordance with the rules of any securities exchange, stock
market or stock quotation system to which the Company is subject.
Upon the occurrence of any such adjustment, the Company shall provide notice to
each affected Participant of its computation of such adjustment which shall be
conclusive and shall be binding upon each such Participant.







19

--------------------------------------------------------------------------------



ARTICLE 12
RECAPITALIZATION, MERGER AND CONSOLIDATION
12.1    No Effect on Company’s Authority. The existence of this Plan and
Incentives granted hereunder shall not affect in any way the right or power of
the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure and its business, or any Change in Control, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options or warrants to purchase same), or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business or any other corporate act or proceeding, whether
of a similar character or otherwise.
12.2    Conversion of Incentives Where Company Survives. Subject to any required
action by the shareholders and except as otherwise provided by Section 12.4
hereof or as may be required to comply with Section 409A of the Code and the
regulations or other guidance issued thereunder, if the Company shall be the
surviving or resulting corporation in any merger, consolidation or share
exchange, any Incentive granted hereunder shall pertain to and apply to the
securities or rights (including cash, property or assets) to which a holder of
the number of shares of Common Stock subject to the Incentive would have been
entitled.
12.3    Exchange or Cancellation of Incentives Where Company Does Not Survive.
Except as otherwise provided by Section 12.4 hereof or as may be required to
comply with Section 409A of the Code and the regulations or other guidance
issued thereunder, in the event of any merger, consolidation or share exchange
pursuant to which the Company is not the surviving or resulting corporation,
there shall be substituted for each share of Common Stock subject to the
unexercised portions of outstanding Incentives, that number of shares of each
class of stock or other securities or that amount of cash, property or assets of
the surviving, resulting or consolidated company which were distributed or
distributable to the shareholders of the Company in respect to each share of
Common Stock held by them, such outstanding Incentives to be thereafter
exercisable for such stock, securities, cash or property in accordance with
their terms.
12.4    Cancellation of Incentives. Notwithstanding the provisions of Sections
12.2 and 12.3 hereof, and except as may be required to comply with Section 409A
of the Code and the regulations or other guidance issued thereunder, in the
event the acquiror or the surviving or resulting corporation does not agree to
assume the Incentives, all Incentives granted hereunder may be canceled by the
Company, in its sole discretion, as of the effective date of any Change in
Control, merger, consolidation or share exchange, or any issuance of bonds,
debentures, preferred or preference stocks ranking prior to or otherwise
affecting the Common Stock or the rights thereof (or any rights, options or
warrants to purchase same), or of any proposed sale of all or substantially all
of the assets of the Company, or of any dissolution or liquidation of the
Company, by either:
(a)    giving notice to each holder thereof or the holder’s representative of
its intention to cancel those Incentives for which the issuance of shares of
Common Stock involved payment by the Participant for such shares, and permitting
the purchase during the thirty (30) day period next preceding such effective
date of any or all of the shares of Common Stock subject to such outstanding
Incentives, including in the Board’s discretion some or all of the shares as to
which such Incentives would not otherwise be vested and exercisable; or
(b)    in the case of Incentives that are either (i) settled only in shares of
Common Stock or (ii) at the election of the Participant, settled in shares of
Common Stock, paying the holder thereof an amount equal to a reasonable estimate
of the difference between the net amount per share payable







20

--------------------------------------------------------------------------------



in such transaction or as a result of such transaction, and the price per share
of such Incentive to be paid by the Participant (hereinafter the “Spread”),
multiplied by the number of shares subject to the Incentive. In cases where the
shares constitute, or would after exercise, constitute Restricted Stock, the
Company, in its discretion, may include some or all of those shares in the
calculation of the amount payable hereunder. In estimating the Spread,
appropriate adjustments to give effect to the existence of the Incentives shall
be made, such as deeming the Incentives to have been exercised, with the Company
receiving the exercise price payable thereunder, and treating the shares
receivable upon exercise of the Incentives as being outstanding in determining
the net amount per share. In cases where the proposed transaction consists of
the acquisition of assets of the Company, the net amount per share shall be
calculated on the basis of the net amount receivable with respect to shares of
Common Stock upon a distribution and liquidation by the Company after giving
effect to expenses and charges, including but not limited to taxes, payable by
the Company before such liquidation could be completed.
An Award that by its terms would be fully vested or exercisable upon a Change in
Control will be considered vested or exercisable for purposes of Section 12.4(a)
hereof.
ARTICLE 13
LIQUIDATION OR DISSOLUTION
Subject to Section 12.4 hereof, in case the Company shall, at any time while any
Incentive under this Plan shall be in force and remain unexpired, (i) sell all
or substantially all of its property, or (ii) dissolve, liquidate or wind up its
affairs, then each Participant shall be entitled to receive, in lieu of each
share of Common Stock of the Company which such Participant would have been
entitled to receive under the Incentive, the same kind and amount of any
securities or assets as may be issuable, distributable, or payable upon any such
sale, dissolution, liquidation or winding up with respect to each share of
Common Stock of the Company. If the Company shall, at any time prior to the
expiration of any Incentive, make any partial distribution of its assets, in the
nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such) and an adjustment is determined by the Committee to be
appropriate to prevent the dilution of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, make such adjustment in accordance with the
provisions of Article 11 hereof.
ARTICLE 14
INCENTIVES IN SUBSTITUTION FOR
INCENTIVES GRANTED BY OTHER ENTITIES
Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees, independent contractors or directors of a
corporation, partnership or limited liability company who become or are about to
become Employees, Contractors or Outside Directors of the Company or any
Subsidiary as a result of a merger or consolidation of the employing corporation
with the Company, the acquisition by the Company of equity of the employing
entity or any other similar transaction pursuant to which the Company becomes
the successor employer. The terms and conditions of the substitute Incentives so
granted may vary from the terms and conditions set forth in this Plan to such
extent as the Committee at the time of grant may deem appropriate to conform, in
whole or in part, to the provisions of the incentives in substitution for which
they are granted.







21

--------------------------------------------------------------------------------



ARTICLE 15
MISCELLANEOUS PROVISIONS
15.1    Investment Intent. The Company may require that there be presented to
and filed with it by any Participant under the Plan, such evidence as it may
deem necessary to establish that the Incentives granted or the shares of Common
Stock to be purchased or transferred are being acquired for investment and not
with a view to their distribution.
15.2    No Right to Continued Employment. Neither the Plan nor any Incentive
granted under the Plan shall confer upon any Participant any right with respect
to continuance of employment by the Company or any Subsidiary.
15.3    Indemnification of Board and Committee. No member of the Board or the
Committee, nor any officer or Employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action, determination
or interpretation taken or made in good faith with respect to the Plan, and all
members of the Board and the Committee, each officer of the Company and each
Employee of the Company acting on behalf of the Board or the Committee shall, to
the extent permitted by law, be fully indemnified and protected by the Company
in respect of any such action, determination or interpretation to the fullest
extent provided by Applicable Law. Except to the extent required by any
unwaiveable requirement under Applicable Law, no member of the Board or the
Committee (and no Subsidiary of the Company) shall have any duties or
liabilities, including without limitation any fiduciary duties, to any
Participant (or any Person claiming by and through any Participant) as a result
of this Plan, any Award or any Claim arising hereunder and, to the fullest
extent permitted under Applicable Law, each Participant (as consideration for
receiving and accepting an Award) irrevocably waives and releases any right or
opportunity such Participant might have to assert (or participate or cooperate
in) any Claim against any member of the Board or the Committee and any
Subsidiary of the Company arising out of this Plan.
15.4    Effect of the Plan. Neither the adoption of this Plan nor any action of
the Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced by an Award
Agreement or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.
15.5    Compliance With Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue shares of Common Stock under any Incentive if the issuance thereof would
constitute a violation by the Participant or the Company of any provisions of
any law or regulation of any governmental authority or any national securities
exchange or inter-dealer quotation system or other forum in which shares of
Common Stock are quoted or traded (including without limitation Section 16 of
the Exchange Act and Section 162(m) of the Code); and, as a condition of any
sale or issuance of shares of Common Stock under an Incentive, the Committee may
require such agreements or undertakings, if any, as the Committee may deem
necessary or advisable to assure compliance with any such law or regulation. The
Plan, the grant and exercise of Incentives hereunder, and the obligation of the
Company to sell and deliver shares of Common Stock, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required.
15.6    Tax Requirements. The Company or, if applicable, any Subsidiary (for
purposes of this Section 15.6, the term “Company” shall be deemed to include any
applicable Subsidiary), shall have the right to deduct from all amounts paid in
cash or other form in connection with the Plan, any Federal, state,







22

--------------------------------------------------------------------------------



local or other taxes required by law to be withheld in connection with an Award
granted under this Plan. The Company may, in its sole discretion, also require
the Participant receiving shares of Common Stock issued under the Plan to pay
the Company the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to the Award. Such
payments shall be required to be made when requested by the Company and may be
required to be made prior to the delivery of any certificate representing shares
of Common Stock. Such payment may be made (i) by the delivery of cash to the
Company in an amount that equals or exceeds (to avoid the issuance of fractional
shares under (iii) below) the required tax withholding obligations of the
Company; (ii) if the Company, in its sole discretion, so consents in writing,
the actual delivery by the exercising Participant to the Company of shares of
Common Stock that the Participant has not acquired from the Company within six
(6) months prior to the date of exercise, vesting or conversion of the Award, as
applicable, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (iii) below)
the required tax withholding payment; (iii) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the exercise, vesting, or conversion of the Award,
which shares so withheld have an aggregate fair market value that equals (but
does not exceed) the required tax withholding payment; or (iv) any combination
of (i), (ii) or (iii) or any other method consented to by the Company in
writing. The Company may, in its sole discretion, withhold any such taxes from
any other cash remuneration otherwise paid by the Company to the Participant.
The Committee may in the Award Agreement impose any additional tax requirements
or provisions that the Committee deems necessary or desirable.
15.7    Assignability. Incentive Stock Options may not be transferred, assigned,
pledged, hypothecated or otherwise conveyed or encumbered other than by will or
the laws of descent and distribution and may be exercised during the lifetime of
the Participant only by the Participant or the Participant’s legally authorized
representative, and each Award Agreement in respect of an Incentive Stock Option
shall so provide. The designation by a Participant of a beneficiary will not
constitute a transfer of the Stock Option. The Committee may waive or modify any
limitation contained in the preceding sentences of this Section 15.7 that is not
required for compliance with Section 422 of the Code.
Except as otherwise provided herein, Awards may not be transferred, assigned,
pledged, hypothecated or otherwise conveyed or encumbered other than by will or
the laws of descent and distribution. Notwithstanding the foregoing, the
Committee may, in its discretion, authorize all or a portion of a Nonqualified
Stock Option or SAR to be granted to a Participant on terms which permit
transfer by such Participant to (i) the spouse (or former spouse), children or
grandchildren of the Participant (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, (iii) a
partnership in which the only partners are (1) such Immediate Family Members
and/or (2) entities which are controlled by Immediate Family Members, (iv) an
entity exempt from federal income tax pursuant to Section 501(c)(3) of the Code
or any successor provision or (v) a split interest trust or pooled income fund
described in Section 2522(c)(2) of the Code or any successor provision, provided
that (x) there shall be no consideration for any such transfer, (y) the Award
Agreement pursuant to which such Nonqualified Stock Option or SAR is granted
must be approved by the Committee and must expressly provide for transferability
in a manner consistent with this Section and (z) subsequent transfers of
transferred Nonqualified Stock Options or SARs shall be prohibited except those
by will or the laws of descent and distribution.
Following any transfer, any such Award shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, provided
that for purposes of Articles 8, 9, 11, 13 and 15 hereof the term “Participant”
shall be deemed to include the transferee. The events of Termination of Service
shall continue to be applied with respect to the original Participant, following
which, with respect to any Award that is a Nonqualified Stock Option and SAR,
the Award shall be exercisable or convertible by the







23

--------------------------------------------------------------------------------



transferee only to the extent and for the periods specified in the Award
Agreement. The Committee and the Company shall have no obligation to inform any
transferee of an Award of any expiration, termination, lapse or acceleration of
such Award. The Company shall have no obligation to register with any federal or
state securities commission or agency any Common Stock issuable or issued under
an Award that has been transferred by a Participant under this Section 15.7.
15.8    Use of Proceeds. Proceeds from the sale of shares of Common Stock
pursuant to Incentives granted under this Plan shall constitute general funds of
the Company.
15.9    Legend. Each certificate representing shares of Restricted Stock issued
to a Participant shall bear the following legend, or a similar legend deemed by
the Company to constitute an appropriate notice of the provisions hereof (any
such certificate not having such legend shall be surrendered upon demand by the
Company and so endorsed):
On the face of the certificate:
“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”
On the reverse:
“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Matador Resources Company
Amended and Restated 2012 Long-Term Incentive Plan, a copy of which is on file
at the principal office of the Company in Dallas, Texas. No transfer or pledge
of the shares evidenced hereby may be made except in accordance with and subject
to the provisions of said Plan. By acceptance of this certificate, any holder,
transferee or pledgee hereof agrees to be bound by all of the provisions of said
Plan.”
The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:
“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”
15.10    Governing Law. The Plan shall be governed by, construed and enforced in
accordance with the laws of the State of Texas (excluding any conflict of laws,
rule or principle of Texas law that might refer the governance, construction, or
interpretation of this Plan to the laws of another state). A Participant’s sole
remedy for any Claim shall be against the Company, and no Participant shall have
any claim or right







24

--------------------------------------------------------------------------------



of any nature against any Subsidiary of the Company or any shareholder or
existing or former director, officer or Employee of the Company or any
Subsidiary of the Company. Each Award Agreement shall require the Participant to
release and covenant not to sue any Person other than the Company over any
Claims. The individuals and entities described above in this Section 15.10
(other than the Company) shall be third-party beneficiaries of this Plan for
purposes of enforcing the terms of this Section 15.10.
A copy of this Plan shall be kept on file in the principal office of the Company
in Dallas, Texas
***************







25

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
June 10, 2015, by its Chief Executive Officer and Secretary pursuant to prior
action taken by the Board.
MATADOR RESOURCES COMPANY
 
 
 
 
 
 
By:
/s/ Joseph Wm. Foran
Name:
Joseph Wm. Foran
Title:
Chairman and CEO
 
 
 
 
 
 

Attest:
 
 
 
/s/ Craig N. Adams
Craig N. Adams, Assistant Secretary
 
 
 
 
 
 
 
 
 
 
 
 












26